Citation Nr: 0109441	
Decision Date: 03/30/01    Archive Date: 04/03/01	

DOCKET NO.  98-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc 
herniation.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1997 by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that, during the pendency of the veteran's 
appeal, a rating decision in September 2000 denied 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  A timely notice of disagreement is not of 
record and, consequently, that issue is not before the Board 
at this time.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.302 (2000).  


FINDINGS OF FACT

1.  Lumbosacral disc herniation is not related to an injury 
sustained while the veteran was on active duty.  

2.  The veteran did not experience acute and subacute 
peripheral neuropathy within weeks or months of his service 
in Vietnam.  

3.  Service connection is in effect for cervical 
radiculopathy.  

4.  Peripheral neuropathy other than cervical radiculopathy 
has not been shown to be related to any incident while the 
veteran was on active duty.  



CONCLUSIONS OF LAW

1.  Lumbosacral disc herniation was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000).  

2.  Service connection for peripheral neuropathy, to include 
as the result of exposure to herbicides, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  In the instant case, the Board finds that the RO 
complied with the requirements of the statute.  All relevant 
evidence identified by the veteran, including records of 
private physicians, was obtained and considered.  In 
addition, the veteran was afforded VA evaluations and 
examinations, which included consideration of the etiology of 
his current neurological and lumbosacral disorders.  With 
regard to the adequacy of the evaluations, the Board notes 
that the VA physicians recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examinations, reviewed the results of diagnostic studies, and 
rendered appropriate diagnoses.  For these reasons, the Board 
finds that the evaluations provide sufficient medical 
information for the Board to decide the veteran's claims.  
The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims, and the Board will proceed to consider the claims on 
the merits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The listed diseases are:  Chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer; and soft-tissue 
sarcoma.  The term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e).  
38 C.F.R. § 3.307(a)(6)(iii) provides that a veteran who 
served in the Republic of Vietnam from January 1962 to May 
1975 and who has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  Therefore, unless the veteran has a disease listed 
as being recognized by VA as associated with exposure to 
herbicides, presumptive service connection may not be granted 
under the cited regulations.  

Factual Background

The veteran's service medical records reveal that, in 
December 1964, he was admitted to a service department 
hospital at Fort Campbell, Kentucky, with a complaint of pain 
in the neck and left arm.  He gave a history of an injury the 
preceding day involving a parachute jump.  He stated that, as 
he was getting up, he was jerked down and injured his neck.  
The veteran was placed on a Foster frame in traction with a 
cervical halter.  In late December 1964, cervical X-rays 
showed no definite evidence of abnormality.  In January 1965, 
trigger areas were found in the right trapezius.  The final 
diagnosis in early March 1965 was severe sprain of the 
cervical spine, with transient nerve involvement and simple 
torticollis.  

In November 1965, the veteran was admitted to a service 
department hospital in Japan, on transfer from a facility in 
Vietnam, for evaluation of complaints of neck 
and right arm pain.  He claimed to have sustained a fracture 
of the cervical spine in December 1964, but his records 
showed only a sprain.  It was noted that, after the previous 
admission, he had returned to duty and made 10 parachute 
jumps without incident.  No objective abnormality was found 
on examination, but the veteran continued to complain of 
pain.  He was treated with physical therapy, heat, and 
exercises, with gradual improvement.  X-rays of the cervical 
spine in December 1965 were negative.  The final diagnosis 
was pain, right trapezius muscle, without objective 
abnormality, and it was recommended that the veteran be 
returned to full duty.  

In a report of medical history for separation in August 1966, 
the veteran checked on a questionnaire that he had had 
"recurrent back pain," although his service medical records 
were negative for complaints of back, as opposed to neck, 
pain.  An examination for separation in August 1966, his 
spine was evaluated as normal; some pain in the cervical area 
was noted.  

In September 1984, the veteran filed an application for VA 
compensation or pension.  He stated that the claim was being 
made for "pinched nerves in neck affecting left side--Nov. 
1964, result of parachute jump while in training in 
Kentucky."  He made no reference to his lumbosacral spine.  

Postservice private medical records dated from 1968 to 1985 
showed repeated complaints of cervical tenderness; in August 
1984, a physician found the veteran to have severe cervical-
dorsal pain, with radiculitis.  A VA myelogram in July 1984 
showed cervical spondylosis and a mildly herniated C5-6 
nucleus pulposus on the left.  At a VA neurological 
examination in December 1984, the pertinent diagnosis was C-5 
radiculopathy, left.  

In a decision of December 1985, the Board found as a fact 
that the veteran's post service neck complaints could not be 
disassociated from a neck injury in service and granted 
service connection for a neck disorder.  

VA treatment records were then submitted to the RO, which 
showed that, in March 1985, at a VA medical center, the 
veteran had undergone neck surgery.  Also, at a VA 
examination in November 1985, which was primarily directed to 
the veteran's cervical spine and sense of balance, it was 
noted that he complained of some pain in the low back.  
X-rays of the lumbosacral spine were normal.  

X-rays of the lumbosacral spine in May 1986 were negative.  

A VA lumbar myelogram in April 1988 showed an extradural 
defect at L4-5.  A VA hospital summary in April 1988 reported 
a diagnosis of chronic low back pain syndrome, with disc 
bulges at L4-5 and L5 - S1.  

A VA CT scan of the lumbosacral spine in January 1990 showed 
mild central disc herniation at L4-5 and L5 - S1.  

At a VA orthopedic examination in October 1990, the veteran 
made no complaint concerning his low back, and there were no 
findings concerning the low back.  At a VA neurological 
examination in October 1990, a complaint of low back pain was 
noted, but there was no diagnosis related to the lumbosacral 
spine.  

At a VA examination in December 1992, the veteran complained 
of low back pain.  The pertinent diagnosis was left-sided 
nerve syndrome associated with bulging discs of L-4, L-5 and 
S-1.  

A VA CT scan of the lumbosacral spine in October 1995 showed 
a mild central disc bulge at L4-5.  A VA spine myelogram in 
November 1995 showed a mild ventral extradural defect at L4-
5, consistent with a disc bulge.  

VA nerve conduction studies in December 1996 showed mild 
compression neuropathy of the left median nerve at the flexor 
retinaculum (that is, mild carpal tunnel syndrome) and an 
electromyogram was consistent with radiculopathy at the C6-7 
level.  

At a VA examination in December 1996, diagnoses included mild 
central disc herniation at L5 - S1 and central disc bulge at 
L4-5.  

In September 1997, a VA staff physician, who had treated the 
veteran since January 1996 and had reviewed his service 
medical records and postservice treatment records, offered an 
opinion that the veteran's chronic neck and arm pain were 
related to his original injury in service and that his lower 
back pain was "less likely to be related to that injury."  

In April 1998, a physician who was a consultant to the Social 
Security Administration reported that the veteran had severe 
pain involving the neck and lumbosacral spine secondary to 
degenerative disc disease as a result of multiple injuries, 
with definite neurological findings, both sensory and motor, 
secondary to the above.  

VA nerve conduction studies in October 1998 showed mild, 
sensory-only right carpal tunnel syndrome.  

At a VA peripheral nerves examination in October 1998, there 
was radicular compression of the root segments of the left 
musculocutaneous nerve and the bilateral median and radial 
nerves, and, also, compression of the median nerve at the 
carpal tunnel on the left.  

Analysis

With regard to the claim for service connection for 
lumbosacral disc herniation, the Board notes that the first 
documented complaint of low back pain by the veteran was not 
until 1985, approximately 19 years after his separation from 
service.  His service medical records show that, during two 
hospitalizations, he made no complaint of lower back pain.  
He did not assert a claim of entitlement to service 
connection for a low back disorder until October 1996, 30 
years after his separation from service.  No physician has 
linked his current lumbosacral disc herniation, 
which was diagnosed no earlier than April 1988, to the injury 
which he sustained in service in December 1964.  His treating 
VA physician found that it was not likely that his current 
lumbosacral abnormality is related to the inservice injury.  
For all of these reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for lumbosacral disc herniation, and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§§ 1110, 1131.  

With regard to peripheral neuropathy, the Board finds that 
"acute and subacute peripheral neuropathy," as defined in 
38 C.F.R. § 3.309(e), was not demonstrated while the veteran 
was on active duty, and so presumptive service connection for 
peripheral neuropathy is not established.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.307, 3,309.  

With regard to service connection for peripheral neuropathy 
on a direct basis, the Board notes that service connection is 
in effect for chronic neck pain with left cervical 
radiculopathy, status post laminectomy, C5-6.  To the extent 
that the veteran is claiming entitlement to service 
connection for a neurological disorder other than cervical 
radiculopathy, the Board finds that there is no medical 
evidence in support of the claim.  No physician has related 
any peripheral neuropathy not associated with cervical 
radiculopathy to any incident or manifestation during the 
veteran's active service, including the parachute jump in 
December 1964.  There is no reasonable basis for a grant of 
service connection.  Entitlement to service connection for 
peripheral neuropathy on a direct basis is not established.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000).  


ORDER

Service connection for lumbosacral disc herniation is denied.  

Service connection for peripheral neuropathy, to include as 
the result of exposure to herbicides, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

